Order of September 21, 2012 Withdrawn, Appeal Reinstated and Order filed
October 25, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00648-CV
                                   ____________

                        PATRICIA ANN POTTS, Appellant

                                           V.

 TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, ET AL,
                            Appellees


                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-24678


                                       ORDER

      This attempted appeal is from an order signed June 15, 2012, dismissing the
underlying suit. On September 21, 2012, we abated this appeal for a determination of
indigence and findings pursuant to section 13.003 of the Texas Civil Practice &
Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. § 13.003(a). On October 12,
2012, we were notified that pursuant to section 11.103 of the Texas Civil Practice and
Remedies Code, Patricia Ann Potts has been declared a vexatious litigant and is therefore


                                           1
subject to the pre-filing order under section 11.101. Tex. Civ. Prac. & Rem. Code §§
11.101, 11.103 (West Supp. 2012).

       Under section 11.103(a), the clerk of this court may not file an appeal presented by
a vexatious litigant subject to a pre-filing order under section 11.101 unless the litigant
obtains an order from the local administrative judge permitting the filing, or the appeal is
from a pre-filing order entered under section 11.101 designating a person a vexatious
litigant. Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d) (West Supp. 2012). This
is not an appeal from a pre-filing order entered under section 11.101. Accordingly, we
withdraw our order of September 21, 2012, and reinstate the appeal.

       This court will consider dismissal of this appeal unless appellant, within 10 days
of the date of this order, shows that she has obtained an order from the local
administrative judge permitting the filing of this appeal. See Tex. Civ. Prac. & Rem.
Code Ann. § 11.103(a) (West Supp. 2012).




                                      PER CURIAM




Panel consists of Justices Frost, Christopher, and Jamison.




                                             2